 In the Matter of PAUL LIME PLANTandINTERNATIONAL UNION OFMINE,MILLAND SMELTER WORKERS(CIO), FOR ITSELFAND ON BEHALFOF ITSLOCAL #470Case No. 21-R-2053.-Decided October 23, 1943-Mr. James T. Gentry,ofBisbee,Ariz., andMiss Helen M. Smith,ofDouglas, Ariz., for the Company.Messrs. Orville LarsonandGlenn Freeman,of Clifton, Ariz., for the.Union.Mr. Glenn L. Moller,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of Mine, Milland Smelter Workers (CIO), for itself and on behalf of its Local#470, herein'called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of PaulLime Plant, Paul Spur, Arizona, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before William B. Esterman, Trial Examiner. Saidhearing was held at Douglas, Arizona, on September 13, 1943. TheCompany and the Union appeared, participated, were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and are'hereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPaul Lime Plant is a copartnership of Alfred Paul, Mabel W. Paul,Alfred Paul, Jr., and Winifred Paul Ames, operating and doing busi-53 N. L.R. B., No. 7.24 PAUL LIME PLANT25ness at Paul Spur, Arizona, under the name Paul Lime Plant. TheCompany's entire operations, the production and sale of lime, crushedrock, silica, calcium carbonate, rock wool, chicken grit feeds, and mis-cellaneous related products, are conducted at the aforesaid location,where the Company operates a quarry and a processing plant.During the 12 months' period beginning June 1, 1942, the Companysold 32,125 tons of various kinds of lime, 1,800 tons of which were soldand delivered to purchasers outside the State of Arizona.Duringthe same period the Company sold and delivered to several largecopper smelters in Arizona, 28,934 tons of flotation lime valued at$174,060, and made sales of 50,128 tons of crushed rock, 44 tons ofwhich were sold and shipped to purchasers outside the State ofArizona.The Company'ssalesof crushed rock within the Stateof Arizona were principally to the Arizona Highway Department forconstruction and maintenance of State highways and to Fort Hua-chuca and the Douglas and Hereford Airports for construction atthese locations.During the same period the Company sold 3,673 tonsof silica, 399 tons of which were sold and shipped to points outside theState of Arizona.In the same 12-month period, the Company purchased natural gasfor use in its plant, at a cost to the Company of $46,911.58.The gasoriginated in New Mexico, was processed in Texas and was then pipedacross the State of New Mexico to' the Company's plant in Arizona.We find that the business of the Company has a direct and sub-stantial effect upon the free, flow of commerce between the severalStates and that the Company is engaged in commerce within the mean-ing ofthe National Labor Relations Act.'H. THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill and Smelter Workers and itsLocal #470, affiliated with the Congress of Industrial Organizations,are labor organizations admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn or about.June 25, 1943, the Union requested the Company togrant it recognition as the exclusive bargaining representative ofthe Company's employees and the Company refused to extend suchrecognition until the Union has been certified by the Board in anappropriate unit.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-1Matter of Cowell Portland Cement Company.40 N L R B 612, enforced,lOS F (2d)198 (C. C. A. 9);Matter of Crowe CoalCo., 9 N L. R. B. 1149, enforced, 104 F (2d) 633(C. C. A. 8). 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantial number of employees in the unit hereinafter found appro-priate?We find that a question affecting commerce has arisen concerning therepresentation of employees of the company,within themeaning ofSection 9 (c) and Section 2(6) and(7) of the Act.IV. THE APPROPRIATE UNITThe parties are in agreement that all production and maintenanceemployees,excluding watchmen;technical and clerical employees,foremen, and all other supervisory employeeswith authority to hireand discharge,constitute an appropriate bargaining unit.They arein disagreement as to several subforemen,whom the Unionwould in-clude in andthe Companywould exclude from the unit.'The Union'scontention that these employees should be included in the unit restsentirely upon the factthat theyspend varying portions of their timedoing manual labor. It is undisputed,however, that it is the respon-t ibility of these subforemen to report to their supervisors on the con-duct and ability of their subordinates,and to make recommendationswithrespect to hire, discipline,and discharge.The subforemen,therefore,clearly fall within our customarydefinitionof supervisoryemployees.They willbe excluded from the appropriate unit.We find thatallproduction and maintenance employees of theCompany at Paul Spur, Arizona, excluding watchmen,technical andclerical employees,foremen, subforemen,and all other supervisoryemployeeswith authorityto hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectivelyrecommend such action,'constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.V. THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which,has arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.2 The Field Examiner reported that the Union submitted 66 application for membershipcards bearing the apparently genuine signatures.of persons whose names appear on theCompany's pay roll of June 28, 1943,which contained the names of 81 employees in theappropriate unit.3The subforemen are Lorenzo Rodriguez,Gonzalo Rodriguez,Francisco Espinosa, andRafael Sepulveda.4. PAUL LIME PLANTDIRECTION OF ELECTION27By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Paul Lime Plant,Paul Spur, Arizona, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate-in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Interna-tionalUnion of Mine, Mill and Smelter Workers, for itself and onbehalf of its Local #470, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.